UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-4533


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ANTHONY GRANT,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:05-cr-00425-PMD-1)


Submitted:   February 2, 2012              Decided:   February 21, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Wallace H. Jordan, Jr., Florence, South Carolina, for Appellant.
Peter  Thomas   Phillips,   Assistant  United  States  Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Anthony Grant seeks to appeal his conviction and the

180-month sentence imposed after he pled guilty to a violation

of     18         U.S.C.       §§ 922(g)(1),          924(a)(2),        (c)(1)      (2006).

Additionally,            he   appeals    the   district       court’s    denial     of   his

post-conviction               motion    challenging          the   district         court’s

jurisdiction.             The Government seeks to dismiss the appeal as

untimely.           We     dismiss     the   appeal     of   Grant’s     conviction      and

sentence and affirm the district court’s denial of Grant’s post-

conviction motion.

                  In criminal cases, the defendant must file a notice of

appeal within fourteen days after the entry of judgment.                                 Fed.

R.   App.     P.     4(b)(1)(A)(i). *          With    or    without    a    motion,     upon

showing excusable neglect or good cause, the district court may

grant an extension of up to thirty days to file a notice of

appeal.           Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d       351,    353    (4th   Cir.    1985).        The   district       court   entered

judgment in Grant’s case on December 8, 2005.                               Grant did not

file a notice of appeal until 2011.                          Because Grant failed to

file a timely notice of appeal or to obtain an extension of the


       *
       Under the previous version of Fed. R. App. P. 4, in effect
at the time of Grant’s sentencing, the limitation period was ten
days.   Grant’s appeal is untimely under both versions of the
rule.



                                               2
appeal period, and the Government has sought enforcement of the

time limit for filing a notice of appeal, see United States v.

Mitchell, 518 F.3d 740, 744 (10th Cir. 2008), we dismiss the

appeal of Grant’s conviction and sentence.

            Our review of the record leads us to conclude that

Grant timely filed a notice of appeal of the district court’s

order denying his post-conviction motion.             We further conclude

that the district court did not err in denying Grant’s motion.

We therefore affirm the April 28, 2011 order of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                       DISMISSED IN PART,
                                                         AFFIRMED IN PART




                                    3